Citation Nr: 1115003	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  05-39 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee status-post posterior cruciate ligament repair (right knee disability) from December 2, 2003, until April 22, 2008.

2.  Entitlement to a disability rating in excess of 20 percent for a service-connected right knee disability from April 23, 2008, forward.

3.  Entitlement to a separate disability rating in excess of 10 percent for a service-connected right knee disability based on osteoarthritis, from April 23, 2008, forward.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from March 1995 to December 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that granted service connection for right knee and right shoulder disorders, for which noncompensable evaluations were assigned effective from December 2, 2003.  The Veteran appealed the initial ratings assigned for those disorders.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  While the Veteran's appeal was pending, staged ratings were assigned for both the right knee and right shoulder disorders.  

In a prior decision issued in August 2009, the Board addressed and denied claims of (1) entitlement to an initial disability rating in excess of 10 percent for right knee status-post posterior cruciate ligament repair from December 2, 2003, until April 22, 2008; (2) entitlement to a disability rating in excess of 20 percent for a service-connected right knee disability from April 23, 2008; (3) entitlement to a separate disability rating in excess of 10 percent for a service-connected right knee disability based on osteoarthritis, from April 23, 2008; and remanded claims of (4) entitlement to an initial compensable disability rating for right shoulder tendinitis from December 2, 2002 to July 17, 2005; and (5) entitlement to a disability rating in excess of 10 percent for right shoulder tendinitis with biceps tendon rupture, from July 18, 2005.  

As will be further explained herein, in August 2009, the Board prematurely issued a decision on the merits with respect to aforementioned claims 1 through 3 and as such, that Board decision as relates to those claims will be formally vacated herein.  As claims 4 and 5 were not addressed on the merits by the Board in the decision issued in August 2009, this Vacatur does not involve those claims and they remain pending in appellate status. 

Subsequent to the Board decision issued in August 2009, the Veteran presented testimony at a travel Board hearing held in January 2011.  A transcript of the hearing is associated with the claims file.  The Veterans Law Judge who conducted that hearing took testimony relating to both the claimed right knee and right shoulder disorders, and will ultimately take jurisdiction of all of the claims which are pending in appellate status and they will be addressed in a separately issued Board decision.


FINDINGS OF FACT

1.  On August 6, 2009, the Board issued a decision denying claims of : entitlement to an initial disability rating in excess of 10 percent for right knee status-post posterior cruciate ligament repair from December 2, 2003, until April 22, 2008; entitlement to a disability rating in excess of 20 percent for a service-connected right knee disability from April 23, 2008; and entitlement to a separate disability rating in excess of 10 percent for a service-connected right knee disability based on osteoarthritis, from April 23, 2008, forward.

2.  Prior to the issuance of the August 6, 2009, Board decision, the Veteran had requested a Board hearing; that hearing request was still pending at the time that the August 6, 2009 Board decision was issued.  


CONCLUSION OF LAW

Vacatur of the Board's August 6, 2009, decision addressing the issues of: entitlement to an initial disability rating in excess of 10 percent for right knee status-post posterior cruciate ligament repair from December 2, 2003, until April 22, 2008; entitlement to a disability rating in excess of 20 percent for a service-connected right knee disability from April 23, 2008; and entitlement to a separate disability rating in excess of 10 percent for a service-connected right knee disability based on osteoarthritis, from April 23, 2008, forward, is warranted.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on its own motion, when a claimant has been denied due process of law or has been granted benefits based on false or fraudulent evidence.  38 C.F.R. § 20.904.  

For the reasons discussed herein, the August 6, 2009, Board decision as it relates to claims of entitlement to an initial disability rating in excess of 10 percent for right knee status-post posterior cruciate ligament repair from December 2, 2003, until April 22, 2008; entitlement to a disability rating in excess of 20 percent for a service-connected right knee disability from April 23, 2008; and entitlement to a separate disability rating in excess of 10 percent for a service-connected right knee disability based on osteoarthritis, from April 23, 2008, forward, is vacated.  

On a VA Form 9 (substantive appeal form), dated and signed by the Veteran in October 2006, he requested a Board hearing to be held at a local VA office.  In May 2009, the Veteran was notified that his appeal was certified to the Board.  

On August 6, 2009, the Board issued a decision denying claims of: entitlement to an initial disability rating in excess of 10 percent for right knee status-post posterior cruciate ligament repair from December 2, 2003, until April 22, 2008; entitlement to a disability rating in excess of 20 percent for a service-connected right knee disability from April 23, 2008, forward; and entitlement to a separate disability rating in excess of 10 percent for a service-connected right knee disability based on osteoarthritis, from April 23, 2008, forward.  

At the time that the August 6, 2009, Board decision was issued, the Veteran's timely request for a Board hearing remained pending.  Under 38 C.F.R. § 20.703, the Veteran may request a hearing before the Board when submitting the substantive appeal (VA Form 9) or any time thereafter, subject to the restrictions in 38 C.F.R. § 20.1304.  See 38 C.F.R. § 20.703 (2010).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Accordingly, the August 2009 Board decision, to the extent that claims were addressed and denied on the merits therein, was issued prematurely and must be vacated based upon the denial of due process of law.  (The Board notes that in January 2011, the Veteran presented testimony at a Board hearing and the case will ultimately be handled by the Veteran's Law Judge who conducted that hearing.)

Accordingly, the August 6, 2009 Board decision addressing the claims of: entitlement to an initial disability rating in excess of 10 percent for right knee status-post posterior cruciate ligament repair from December 2, 2003, until April 22, 2008; entitlement to a disability rating in excess of 20 percent for a service-connected right knee disability from April 23, 2008, forward; and entitlement to a separate disability rating in excess of 10 percent for a service-connected right knee disability based on osteoarthritis, from April 23, 2008, forward, is vacated.

ORDER

The August 6, 2009, Board decision addressing the issues of: entitlement to an initial disability rating in excess of 10 percent for right knee status-post posterior cruciate ligament repair from December 2, 2003, until April 22, 2008; entitlement to a disability rating in excess of 20 percent for a service-connected right knee disability from April 23, 2008, forward; and entitlement to a separate disability rating in excess of 10 percent a the service-connected right knee disability based on osteoarthritis, from April 23, 2008, forward, is vacated.



	                        ____________________________________________
	JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals





